OPINION OF THE COURT
Mahoney, P. J.
This appeal involves the resubmission by a school board of defeated budget propositions to the voters. Following the defeat of the 1980-1981 school budget on June 11, 1980, respondent called a special district meeting on its own motion for July 15, 1980, for the purpose of submitting six propositions dealing with specific allocations of funds for school activities to the voters. All six propositions were defeated. By July 31, 1980, petitions were filed with respondent pursuant to subdivision 2 of section 2008 of the Education Law requesting that the six propositions again *192be submitted to the school district voters. Respondent did so and, on August 19,1980, two of the propositions involving funds for transportation and interscholastic activities were passed.
Meanwhile, petitioner commenced this CPLR article 78 proceeding on July 29, 1980 seeking to enjoin any resubmission of the defeated propositions to the electorate. By decision dated August 11, 1980, Special Term held that respondent’s action in scheduling a resubmission to the voters on August 19, 1980 was proper and dismissed the petition. This appeal by petitioner ensued.
Although technically moot in view of the election held on August 19, 1980 and the completion of the 1980-1981 school year, we will consider the merits of this appeal since the issue presented is significant, likely to be repeated and typically evades review (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714).
Subdivision 2 of section 2008 of the Education Law (as amd by L 1980, ch 4, § 1, eff Feb. 14, 1980) provides that a board of education “shall” call a special district meeting to vote on a proposition upon the filing of a petition signed by at least 5% of the number of those who voted in the previous annual election or 25 qualified voters, whichever is greater. Subdivision 14 of section 2021 of that chapter permits the voters to “alter, repeal and modify their proceedings, from time to time, as occasion may require”. In view of these statutory provisions, respondent’s action in resubmitting the six propositions previously defeated to the electorate after the filing of petitions pursuant to subdivision 2 of section 2008 was entirely proper (Matter of Flinn, 155 NYS2d 232).
Petitioner’s constitutional argument that those who voted against a proposition are denied equal protection of the law if a school board is allowed to resubmit defeated budget proposals has been examined and found to be without merit.
The judgment should be affirmed, with costs.
Sweeney, Kane, Casey and Weiss, JJ., concur.
Judgment affirmed, with costs.